


[ex10-uu1025image002.gif]

Exhibit 10(u)(u)

 

 

HEWLETT-PACKARD COMPANY

<PLAN>

STOCK OPTION AGREEMENT (NON-QUALIFIED)

 

        THIS AGREEMENT, dated <GRANT DATE>  ("Grant Date") between
HEWLETT-PACKARD COMPANY, a Delaware corporation ("Company"), and <EMPNO> <NAME>
("Employee"), is entered into as follows:

 

WITNESSETH:

 

        WHEREAS, the Company has established the <PLAN> ("Plan"), a copy of
which can be found on the Stock Incentive Program Web Site at:
 http://hrpay11.corp.hp.com/options/portal/stock/stok_opt.htm  or by written or
telephonic request to the Company Secretary, and which Plan is made a part
hereof; and

 

      WHEREAS, the HR and Compensation Committee of the Board of Directors of
the Company or its delegate ("Committee") has determined that the Employee shall
be granted an option under the Plan as hereinafter set forth;

 

        NOW THEREFORE, the parties hereby agree that the Company grants the
Employee an option ("Option") to purchase <SHARES> shares of its $0.01 par value
voting Common Stock upon the terms and conditions set forth herein.

 

1.                     This Option is granted under and pursuant to the Plan and
is subject to each and all of the provisions thereof.

 

2.                     The Option price shall be  <PRICE> per share.

 

3.                     This Option is not transferable by the Employee otherwise
than by will or the laws of descent and distribution, and is exercisable only by
the Employee during his lifetime.  This Option may not be transferred, assigned,
pledged or hypothecated by the Employee during his lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.                     This Option may not be exercised before the first
anniversary of the date hereof, nor may it be exercised as to more than
one-fourth the number of shares covered herein before the second anniversary
hereof, nor may it be exercised as to more than one-half of the number of shares
covered herein before the third anniversary hereof, nor may it be exercised as
to more than three-fourths the number of shares covered herein before the fourth
anniversary hereof.  Notwithstanding the foregoing, this Option shall be
exercisable in full upon the retirement of the Employee because of age or
permanent and total disability, or upon his death.   (vest#2)

 

5.                     This Option will expire ten (10)  years from the Grant
Date, unless sooner terminated or canceled in accordance with the provisions of
the Plan.  This means that this Option must be exercised, if at all, on or
before <EXPIRE DATE>.   The Employee shall be solely responsible for exercising
this Option, if at all, prior to its expiration date.  The Company shall have no
obligation to notify the Employee of this Option’s  expiration.

 

6.                     This Option may be exercised by delivering to the
Secretary of the Company at its head office a written notice stating the number
of shares as to which the Option is exercised; provided, however, that no such
exercise shall be with respect to fewer than twenty-five (25) shares or the
remaining shares covered by the Option if less than twenty-five.  The written
notice must be accompanied by the payment of the full Option price of such
shares.  Payment may be in cash or shares of the Company's Common Stock or a
combination thereof to the extent permissible under applicable law; provided,
however, that any payment in shares shall be in strict compliance with all
procedural rules established by the Committee.

 

7.                     All rights of the Employee in this Option, to the extent
that it has not been exercised, shall terminate upon the death of the Employee
(except as hereinafter provided) or termination of his employment for any reason
other than retirement because of age, in accordance with the Company’s
retirement policy, or permanent and total disability, and in case of such
retirement three (3) years from the date thereof; provided, however, that in the
event of the Employee's death his legal representative or designated beneficiary
shall have the right to exercise all or a portion of the Employee's rights under
this Agreement within the time prescribed for exercise after the death of the
Employee as provided herein.  The representative or designee must exercise the
Option within one (1) year after the death of the Employee, and shall be bound
by the provisions of the Plan.  In all cases, however, this Option will expire
no later than the expiration date set forth in Paragraph 5.

 

8.                     The Employee shall remit to the Company payment for all
applicable withholding taxes, and required social security contributions at the
time the Employee exercises any portion of this Option.  To the extent that the

 

 

--------------------------------------------------------------------------------


 

Employee’s payment is insufficient,  the Employee  authorizes the Company, its
Affiliates and Subsidiaries, which are qualified to deduct tax at source, to
deduct  all applicable withholding taxes and social security contributions from
the Employee’s compensation.  The Employee agrees to pay any amounts that cannot
be satisfied from wages or other cash compensation, to the extent permitted by
law.  Alternatively, or in addition, if permissible under local law, Employee
agrees that HP may (1) sell or arrange for the sale of shares of HP common stock
acquired to meet the applicable withholding obligation, and (2) withhold in
shares of HP common stock, provided that HP only withholds the amount of shares
of HP common stock necessary to satisfy the minimum withholding amount.

 

9.                     By accepting the grant of this Option, the Employee
acknowledges and agrees: (i) that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time; (ii) that the grant
of this Option is a one-time benefit which does not create any contractual or
other right to receive future grants of options, or benefits in lieu of options;
(iii) that all determinations with respect to any such future grants, including,
but not limited to, the times when options shall be granted, the maximum number
of shares subject to each option, the option price, and the time or times when
each option shall be exercisable, will be at the sole discretion of the Company;
(iv) that participation in the Plan is voluntary; (v) that the Employee’s
participation in the Plan shall not create a right to further employment with
the Employee’s employer and shall not interfere with the ability of the
Employee’s employer to terminate the Employee’s employment relationship at any
time with or without cause insofar as permitted by law;  (vi)  that the value of
this Option is an extraordinary item of compensation which is outside the scope
of the Employee's employment contract, if any; (vii) that this Option is not
part of normal or expected compensation, and will not be included for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
insofar as permitted by law; (viii) that the vesting of any option ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan document or this Agreement; (ix)  that this Option has been
granted to the Employee in the Employee’s status as an employee of his employer;
and (x) that if the underlying stock does not increase in value, this Option
will have no value.

 

10.               The Company will assess its requirements regarding tax, social
insurance and other payroll tax (“tax-related items”) withholding and reporting
in connection with this Option, including the grant, vesting or exercise of this
Option and the sale of shares acquired pursuant to such exercise.  These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, the Employee acknowledges
and agrees that the ultimate liability for any and all tax-related items is and
remains the Employee’s responsibility and liability and that the Company (i)
makes no representations nor undertakings regarding the treatment of any
tax-related items in connection with any aspect of this Option, including the
grant, vesting or exercise of this Option and the subsequent sale of shares
acquired pursuant to such exercise; and (ii)  does not commit to structure the
terms or the grant or any aspect of this Option to reduce or eliminate the
Employee’s liability regarding tax-related items.

 

11.               By accepting the grant of this Option, the Employee explicitly
and unambiguously consents to the collection, use, processing and transfer, in
electronic or other form, of personal data by and among, as applicable, the
Company, its Subsidiaries, its Affiliates and certain third parties, for the
exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan. The Employee understands that the Company, its
Affiliates, its Subsidiaries and the Employee’s employer hold certain personal
information about the Employee, including, but not limited to, name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in the Employee’s favor, that may be used for the
purpose of implementing, managing and administering the Plan (“Data”). The
Employee further understands that the Company and/or its Affiliates and/or its
Subsidiaries will transfer Data amongst themselves or to third parties as
necessary for the purpose of implementation, administration and management of
the Employee’s participation in the Plan. The Employee understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
the United States and that the recipient country may have different data privacy
laws and protections than Employee’s country. The Employee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Data, as may be required for the administration of the Plan and/or the
subsequent holding of shares on behalf of the Employee, to a broker or other
third party with whom the Employee may elect to deposit any shares of stock
acquired pursuant to the Plan.  Employee understands that Data will be held only
as long as is necessary to implement, administer and manage participation in the
Plan. The Employee understands that he may, at any time, review Data, require
any necessary amendments to it or refuse or withdraw the consents herein, in any
case without cost, by contacting the Company in writing. The Employee
understands that withdrawing consent may affect the Employee’s ability to
participate in the Plan.  For more information on the consequences of

 

 

--------------------------------------------------------------------------------


 

refusing to consent or withdrawing consent, Employee understands that he may
contact an HP local human resources representative.

 

12.               The Employee agrees to receive copies of the Plan, the Plan
prospectus and other Plan information, including information prepared to comply
with laws outside the United States, from the Stock Incentive Program Web Site
referenced above and stockholder information, including copies of any annual
report, proxy and Form 10K, from the investor relations section of the HP web
site at www.hp.com.  The Employee acknowledges that  copies of the Plan, Plan
prospectus, Plan information and stockholder information are available upon
written or telephonic request to the Company Secretary.

 

13.               The Plan is incorporated herein by reference. The Plan and
this Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof, and may not  be modified adversely to the Employee's interest
except by means of a writing signed by the Company and the Employee.  This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of Delaware.

 

14.               Neither the Plan nor this Agreement nor any provision under
either shall be construed so as to grant the Employee any right to employment,
and it is expressly agreed and understood that employment is terminable at the
will of either party.

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

By

[ex10-uu1025image004.jpg]

 

 

Carleton S. Fiorina

 

 

Chairman and CEO

 

 

 

 

By

[ex10-uu1025image005.jpg]

 

 

Ann O. Baskins

 

 

Senior Vice President, General Counsel and Secretary

 

RETAIN THIS AGREEMENT FOR YOUR RECORDS

 

 

 

 

 

--------------------------------------------------------------------------------

